TIXE       ATTQRNEY                GENERAL

                        QF      TJCXAS




                              September 9, 1966

Honorable Doug Crouch                Opinion No. C-759
Criminal District Attorney
Tarrant County Courthouse            Re:    Whether the Tarrant
Ft. Worth, Texas                            County Hospital District
                                            can legally operate an
                                            ambulance service and/or
                                            supervise its operation
Dear Mr. Crouch:                            and related questIons.
          In your recent letter to this office you have
Informed us that the persons presently providing ambulance
service in Tarrant County have announced their intention
to discontinue such service in September. Your letter
further etates that the Tarrant County Hospital District,
created pursuant to Article 449&n of Vernon's Civil Statutes,
has been suggested as the logical agency to operate an
ambulance service after the present operators have dls-
continued their service.
          Due to the fact that the queations posed in your
letter are, to a large extent, overlapping, we have taken
the liberty of paraphrasing them as follows:
          1. Doea the Hospital.Dlstrict have the
     authority to operate an ambulance service with-
     in the District?
          2. Does the Hospital District or Commis-
     aloners' Court have the authority to grant
     franchlaea for the operation of an ambulance
     service?

         3*   Does the Hospital District have the
     authority to prohibit other persona from opera-
     ting an ambulance service within the District?
          4,  Does the Hospital District have authority
     to establish rules and regulations governing the
     operation of ambulance service within the District?

          5s  Does the State Board of Health have
     authority to grant an exclusive right to operate
                          -3651-
Hon. Doug Crouch, page 2 (C-759)



     an ambulance service within the Hospital
     District?
            The Tarrant County Hospital District was created
pursuant to the provisions of Article 4494n of Vernon's
Civil Statutes as authorized by Section 4 of Article IX
of the Constitution of Texas. It is a political subdlvl-
sion of the state, separate and distinct from Tarrant
County or the municipalities located therein. Bexar
County Hospital Dist. v. Crosby, 160 Tex. 116, 327 S.W.2d
445 (1959).    The District Is given full responsibility for
the medical and hospital care of the needy and Indigent
persons within the District. And, to enable the District
to discharge this responsibility, the statute and the
Constitution require that all hospital buildings and
facilities owned by the county or any munlclpallty with-
in the District be transferred to the District.
          The provisions of Article 4494n and Section 4
of Article IX of the Constitution plainly show that the
District, once created, is charged with the responsibility
for an important governmental function: the preservation
and promotion of the public health within the District.
The protection and preservation of the public health Is
within the scope of the police power of the atate, and,
in carrying out its responsibilities, the District is
exercising delegated police power of the state within
the limits of the District. City of Dallas v. Smith,
130 Tex. 225,  107 S.W.2d 872 (1937);   12 Tex.Jur.2d 411,
Constltutlonal Law R 66.   However, the District, like
other governmental agencies or bodies, has no power or
authority beyond that expressly conferred by the appli-
cable statutes and constitutional provisions unless It
may be necessarily implied from the powers granted or
duties imposed upon the District. See 1 Tex.Jur.2d 652,
Administrative Law 8 6; 39 Tex.Jur.2d 633, Municipal
Corporations B 303; 60 Tex.Jur,2d 768, Waters 8 397;
Tex.Jur.2d 261, 265, Counties 81(1  35, 37.

          Section 13 of Article 4494n Imposes upon the
District the "O L1*full responslblllty for the furnlsh-
lng of medical and hospital care for the needy and lndl-
gent persons residing In said Hospital District. e . -"
          Section 5 of Article 4494n authorizes the Board
of Managers of the District to "O . -employ such. . .
employees of every kind and character as may be deemed

                         -3652-
Hon. Doug Crouch, paw   3   (c-759)



advisable for the efflzient operation of the hospital or
hospital system. a O s
          With the approval of the Commissioners' Court,
Section 5b of Article 4494n authorized the,Board of
Managers of the District "- . .to purchase and acquire,
lease, O D .malntain, operate, . O .equlpment, hospital
facilities and systems for the maintenance of hospitals,
* . .and any and all other facilities and services the
hospital district may require. * e O"
          An ambulance being defined as '&Ivehicle equipped
for transporting those who are wounded, injured, or sick"
(Webster's New International Dictionary, 2nd Edition, 1938),
we are of the opinion that the operation of an ambulance
service, while not exclusively a hospital service, is
sufficiently related to the effective and efficient opera-
tion of a hospital as to be within the authority of the
Board of Managers of the District to acquire and operate
in carrying out Its duties within the District. However,
Section 5b of Article 4494n requires that the Board of
Managers obtain the approval of the Commissioners' Court
before acquiring the equipment necessary to Institute such
a service. Subject to this qualification, the first question
is answered in the affirmative. In this connection, we wish
it clearly understood that the authority of the District with
regard to operating an ambulance service is not exclusive
and does not preclude the operation of such a service within
the District by others. Cur holding upon this question does
not pass upon the authority of a munlclpallty or county to
operate an ambulance service within the District. 7
          The second question concerns the authority of
the Hospital District or the Commlssioners~ Court to grant
franchises for the operation of ambulance service within
the District. A franchise 1s a grant of a special prlv-
il-egeby the government, either directly or through an
agency to which the authority to make such grants has
been dele ated. 25 Tex.Jur,2d 604, Franchises 8 6; 37
C.J.S. 152 , 157, Franchises S 14. In order for such
power to exist in an agency of the government there must
be a clear delegation of such authority from the Leglsla-
ture. 37 C.J.S. 160, Franchises B 14. We find no authori-
zation, either express or Implied, which would enable the
District or the Commissioners' Court to grant franchises
for the operation of ambulance service within the District.
The second question Is answered In the negative,

                            -3653-
-     .




    Hon. Doug Crouch, page 4 (C-759)


              The regulation of businesses and occupations
    is included within the scope of the police power. When
    the nature of a business or occupation is such that it
    concern&the public at large It may be subject to regu-
    lation even to the extent of absolute prohibition. The
    question of whether a business or occupation has become
    affected with a public interest to the extent that it
    should be regulated Is a question for the Legislature.
    The extent of such regulation is likewise solely within
    the legislative prerogative. 12 Tex.Jur.2d 424, 425,
    Constitutional maw 8 78.  We have carefully reviewed
    the statutory provisions relating to the District and
    flnd.no express authority for the District to either
    promulgate rules and regulations for the operation of
    ambulance service within the District or to prohibit
    the operation of such service therein. And, we are un-
    able to imply such authority from the powers expressly
    given the District by the Legislature. Therefore, we
    are compelled to answer the third and fourth questions
    in the negative. 'However, we wish to observe In relation
    to the thlrd question that, although the District is
    without authority to promulgate rules and regulations
    pertaining to ambulance service operated by others wlth-
    in the District, we are of the opinion that the District
    does have the authority to establish rules and regulations
    for the operation of its own ambulance service to the ex-
    tent that such rules and regulations are not inconsistent
    with statutes and ordinances pertaining to ambulances.
                The fifth question relates to the powers con-
    ferred upon the State Board of Health under the provisions
    of Article 4590b of Vernon's Civil Statutes. Section 1
    of euch Article requires that all persons operating an
    ambulance or other vehicle used for the transportation
    of the sick or Injured obtain a permit from the State
    Board of Health. Section 2 requires that such ambulance
    or vehicle carry: (a) "A first aid kit," and (b) "Traction
    splints for the proper transportation of fractures of the
    extremities." Section 3 requires that every ambulance;
                n . . .be accompanied by at least one person
         who has acquired theoretical or practical knowledge
         in first aid as prescribed and certified by the
         American Red Cross, evidenced by a certificate
         issued    to such person by the State Board of Health."



                               -3654-
_     .
.     .




    Han, Doug Crouch, page 5 (c-759)


              Section 4 relates to applications for permits and
    Issuance thereof. Section 4 reads in part:

               "Said application shall be made to any
          public health officer of any of the political
          subdivisions of this state where said appll-
          cant's principal place of business is located,
          and if said public health officer finds that
          the applicant has complied with the provisions
          of this act and the rules and regulations pre-
          scribed by the State Board of Health for the
          purpose of carrying out this act, it shall be
          the duty of the State Board of Health to issue
          a permit to said applicant. . .'I (Bnphaals
          added)
               Considering the foregoing provisions of Article
    459Ob we are of the opinion that the State Board of
    Health does not have authority to grant an exclusive
    permit for the operation of an ambulance service within
    the District, but, on the contrary, must Issue a permit
    ~to any applicant who has met the requirements of such
    Article. Therefore, the fifth question Is answered in
    the negative.


               In carry1   out the duties Imposed upon
                        "&94n, V.C.SQ9 Tarrant County
          It by Article 4
          Hospital District Is authorized to acquire
          and operate an ambulance service within the
          District; neither the Dlstrlct or the Commls-
          aloners' Court has authority to grant franchises
          for the operation of ambulance service within
          the District; the District ,has no authority to
          regulate or prohibit ambulance service operated
          by other persons within the District, but may
          make such rules regulating its own ambulance
          service as are not In conflict with statutes
          or ordinances pertaining to the operation of
          such service; the State Board of Health does
          not have authority to issue an exclusive permit
          for the operation of an ambulance service wlthln
          the District under the provisions of Article
          459Ob, V.C,S.



                                -3655-
-     .




    Hon. mug   Crouch, page 6 (C-759)


                                     Very truly yoursr
                                        WAQGONER CARR
                                        Attorney General




    WOS:wy:sck
    APPROVED:
    OPINION COMMITTEIZ
    W. V. Geppert, Chairman
    John Banks
    Mario Obledo
    Bob Towery
    John Fainter
    APPROVED FOR THE ATTORNEY GENERAL
    BY: T, B. Wright




                                 -3656-